 


109 HR 2003 IH: To amend the Harmonized Tariff Schedule of the United States to remove the 100 percent tariff imposed on Roquefort cheese.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2003 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Otter (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to remove the 100 percent tariff imposed on Roquefort cheese. 
 
 
1.Removal of 100 percent tariff on Roquefort cheese
(a)In generalSubchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by striking heading 9903.02.30.
(b)Conforming amendmentsChapter 4 of such Schedule is amended—
(1)by striking footnote 1 to subheading 0406.40.20; and
(2)by striking footnote 1 to subheading 0406.40.40.  
 
